Citation Nr: 1538942	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for an acquired psychiatric disability. 

3.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for arthralgias, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1988 to April 1992 with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran's initial psychiatric claim was limited to PTSD; however, a claim is not limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Accordingly, the Board has recharacterized the claim as entitlement to an acquired psychiatric disorder, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran was scheduled to testify before a Veterans Law Judge at the St. Paul RO but he failed to appear for the hearing.  He has not since asked for the hearing to be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In March 2012 the Board remanded the case to the RO for further development.

The issues of entitlement to service connection for an acquired psychiatric disability, for fatigue, and for arthralgias, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with irritable bowel syndrome, which has manifested to a compensable level.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The claim for service connection for irritable bowel syndrome is granted below and no further discussion as to the duty to provide notice or assistance is needed.

II. Service Connection

Applicable Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a) (1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

A note to 38 C.F.R. § 3.317(a)(2)(i)(B)(3) provides that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. 

That note further provides that these disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a) (2) (ii).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2104); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Id.

Analysis

The report of a July 2007 VA Gulf War Registry shows that the Veteran a history of abdominal pain, diarrhea and constipation on and off since 1991.  

During a November 2007 VA Gulf War Guidelines Examination, the Veteran reported having diarrhea since being in Thailand in 1991.  The examiner stated that, however, review of the claims file records showed no further complaints, evaluation, or treatment, which was counter to what would be expected if significant symptoms had persisted for many years.  

VA mental health notes in 2008 show that in February and March 2008, the Veteran reported concerns about having "Gulf War syndrome."  In February 2008 he reported complaints including of irritable bowel that gave him diarrhea episodically.  That report contains an assessment that includes irritable bowel.  In March 2008 he reported that he had diarrhea five times in one day and about a month before in February he had diarrhea, which he believed was due to Gulf War syndrome.  That report contains an assessment that includes irritable bowel.

The report of a June 2012 VA examination shows that the examiner stated that the Veteran had not been diagnosed with an intestinal condition.  The report includes a medical history including that the Veteran was experiencing diarrhea about twice a week for the last ten years.  After examination including diagnostic testing, the report contains a diagnosis of chronic diarrhea symptoms with no known diagnosis of irritable bowel syndrome.  

The examiner opined that the Veteran's irritable bowel symptoms, which was not substantiated by his medical records, is less likely than not with the clinical onset in service or otherwise related to active duty.  As rationale, the examiner stated that on review of service treatment records, there is no indication of any inservice complaints of irritable bowel symptom; the Veteran had never been treated in service for the condition; and at separation examination in March 1992 the Veteran reported he was in good health and had no medical problems, and a negative medical history was documented.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

The examiner noted that review of recent VA treatment records showed repeated visits with his primary care physician and emergency room for unrelated chronic pain, but there was no evaluation for diarrhea symptoms.  The examiner also noted that on several occasions in 2011 the Veteran denied any nausea, vomiting, or diarrhea.

The Board initially notes that the February 2009 Supplemental Statement of the Case states that VA treatment records indicate the Veteran was diagnosed with Irritable Bowel Syndrome (IBS) in 2008.  

Although the VA examiners have opined that the Veteran does not meet the criteria for a diagnosis of IBS, these determinations have been primarily based on a lack of documented treatment.  The Board finds this is an insufficient rationale, particularly in this case where the Veteran is competent to report issues with diarrhea and the Board finds no reason to doubt his credibility in this regard.  

Accordingly, after resolving any benefit of the doubt in favor of the Veteran, in light of the 2008 VA treatment records showing a diagnosis of IBS and the Veteran's documented complaints of recurring issues with diarrhea, the Board finds that entitlement to service connection is warranted for IBS based on the Veteran's service in the Southwest Asia theater of operations and the lay evidence of manifestations of IBS at a compensable level.  38 C.F.R. § 3.317.  


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

A remand of the remainder of the appealed service connection claims is necessary for the following reasons.  

Acquired Psychiatric Disorder

The Veteran's 1987 enlistment examination report shows that he was clinically evaluated and found to be psychiatrically normal upon entry into military service.  

The 2012 VA examiner who examined the Veteran for a psychiatric evaluation and who provided an addendum opinion presumed that the Veteran's psychiatric issues pre-existed service based on the Veteran's provided history of having issues in his childhood.
The presumption of soundness applies if a Veteran's condition was not noted at entry into service.  Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009).  In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003).

The 2012 VA examiner's finding of a pre-existing condition appears to be based solely on the Veteran's reported history and not medical evidence of a pre-existing condition.  Lay statements by a veteran concerning a preexisting condition, alone, are insufficient to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

Accordingly, the current medical evidence is inadequate as it is based on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds that a new VA examination is necessary to determine if the Veteran has an acquired psychiatric disability that is related to his military service.

Fatigue

The Veteran has reported that his claimed chronic fatigue was due to broken sleep pattern.  The report of a July 2007 VA Gulf War Registry shows that the Veteran reported having sleep disturbance.  During a November 2007 VA Gulf War Guidelines Examination, the examiner opined that depression and intermittent alcohol abuse are the etiologies that clearly explain the Veteran's complaints of fatigue/tiredness.  

The report of a June 2012 VA examination shows that after examination including diagnostic testing, the report contains diagnoses including of fatigue symptoms without any diagnosis of chronic fatigue.  The examiner opined that the Veteran's symptoms of fatigue, which was not substantiated by his medical records, is less likely than not with a clinical onset in service or otherwise related to active duty.  As rationale, the examiner stated that on review of service treatment records, there is no indication of any inservice complaints of fatigue; and at the separation examination in March 1992 the Veteran reported he was in good health and had no medical problems, and a negative medial history was documented.   

The examiner noted further that the Veteran had a known diagnosis of depression and anxiety on a chronic basis and was being treated with medications known to have features of fatigue and broken sleep; and the Veteran admitted that the broken sleep pattern was what caused his fatigue.  The examiner concluded that this is consistent with the Veteran's psychiatric diagnosis.

Regarding the Veteran's complaints that his fatigue is due to his broken sleep, the evidence is still unclear as to whether the Veteran has any diagnosed sleep disability.  If not, then the question is whether his complaints of broken sleep-and ultimately his chronic fatigue-is attributed to another diagnosis such as his psychiatric disability, or does he meet the criteria for service connection for disability resulting from undiagnosed illness.

Arthralgias

The Veteran has reported complaints of multiple joint arthralgias including hand pain.  While arthralgias of various joints have been associated with known diagnoses related to fractures and injuries of the neck and lower extremities that are not related to service, none of these explain the arthralgias of the hands.  

Further, the report of a June 2012 VA examination shows that with respect to arthralgias, the examiner opined that the Veteran's complaints of joint stiffness with swelling was more consistent with arthritis symptoms.  However, it is not clear whether arthritis is present, and if so, if that diagnosis is associated with the claimed arthralgias, and ultimately, whether any diagnosed arthritis associated with arthralgias is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, relevant, and non-duplicative VA or private records of treatment for psychiatric, arthralgias/orthopedic, or sleep problems, including any medical records of respective treatment since June 2012.

2.  Thereafter, schedule the Veteran for VA examinations for his claimed psychiatric disorder, arthralgias, and fatigue, by appropriate professionals who have not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.  Any indicated diagnostic testing/studies must be conducted.  

Psychiatric Examination

For purposes of this examination and opinion request, the examiner must be informed that because no acquired psychiatric disability was clinically noted upon the Veteran's entry into military service, the examiner is to ignore any evidence of a pre-existing disability and is to presume that the Veteran did not have an acquired psychiatric disability prior to military service. 

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD under DSM-IV, or of any other acquired psychiatric disorder.  The examiner must clearly identify each psychiatric disability found at any time during the course of the appeal.

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV, he or she must explain why a diagnosis of PTSD is not a valid diagnosis.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder either commenced during or is otherwise etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examiner must specifically acknowledge and discuss the Veteran's reports of psychiatric problems since service.  

Examination for Fatigue and Arthralgia

The examination for fatigue and arthralgias (joint pain) should identify and describe in detail any objective evidence of the Veteran's claimed disabilities manifested by fatigue, and arthralgias, and opine as to whether any identified findings are attributable to known clinical diagnoses.  

For any diagnosis identified on examination of a chronic disability or a disability manifested by fatigue or by arthralgias affecting multiple joints, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any such diagnosed disability had its clinical onset in service or is otherwise related to active duty.  

In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of symptoms of his fatigue and arthralgias since service. 

If there are symptoms of fatigue or arthralgias or complaints that are objectively demonstrated but that are not attributable to a known diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

In providing the opinions requested above, the examiner must include comment on the following: 
(i) Whether the Veteran's joint pains complaints (for each joint involved, to specifically include the hands) can be attributed to a known diagnosis, to specifically include arthritis.  If so, what are the diagnoses; and for each, is it is at least as likely as not that such diagnosed disability had its clinical onset in service or is otherwise related to active duty.  
(ii) Whether the Veteran has any diagnosed sleep disability; and if not, whether the Veteran's complaints of disordered sleep-and ultimately his chronic fatigue-can be attributed to another diagnosis, to specifically include his psychiatric disability.  If not, does the Veteran have objective indications of a chronic fatigue disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale should be given for all opinions and conclusions expressed in each examination report.  

3.  Lastly, readjudicate the claims on appeal.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


